DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2018 and 07/09/2019 were filed after the mailing date of the application on 09/27/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on September 27, 2018.  These drawings are accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kijima et al. (U.S. Patent Application Publication 2015/0338516A1), hereinafter “Kijima”, have been fully considered and are persuasive in view of the amendments and claim 3 cancelation.  The rejection under 35 U.S.C. 102(a)(1) of claims 1-5 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“information combining unit” in claims 1, 2, 8 and 10; and
“identical object determining unit” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-2, 4-5 and 7-11 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “an object recognition apparatus that recognizes an object around an own vehicle, using a radar device and an imaging device”, particularly characterized by: 
“an information combining unit that generates a fusion target by fusing radar-based target information with image-based target information for a state in which the object is being detected by the radar device and the imaging device, the radar-based target information being information on a first object detected by the radar device, the image-based target information being information on a second object detected by the imaging device; and 
an identical object determining unit that determines that the first object detected by the radar device is identical with the second object detected by the imaging device, in response to determining that a difference in time-dependent change of the fusion target is less than a predetermined value, wherein: 
the object is a vehicle; and 
the identical object determining unit determines that the first object is identical with the second object, in response to determining that the difference in time-dependent change of a vehicle width of the fusion target is less than the predetermined value”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “an identical object determining unit that determines that the first object detected by the radar device is identical with the second object detected by the imaging device, in response to determining that a difference in time-dependent change of the fusion target is less than a predetermined value, wherein: 
the identical object determining unit determines that the first object is identical with the second object, in response to determining that the difference in time-dependent change of a vehicle width of the fusion target is less than the predetermined value”.

In that the dependent claims 2, 4 and 7-9 depend ultimately from allowable, independent claim 1, these dependent claims 2, 4 and 7-9 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 5 as amended, the art of the record discloses some of the claimed features of “an object recognition method that recognizes an object around an own vehicle, using a radar device and an imaging device”, particularly characterized by: 
“generating a fusion target as information on the object by fusing radar-based target information with image-based target information for a state in which the object is being detected by the radar device and the imaging device, the radar-based target information being information on a first object detected by the radar device, the image-based target information being information on a second object detected by the imaging device; and 
determining that the first object detected by the radar device is identical with the second object detected by the imaging device, in response to determining that a difference in time- dependent change of the fusion target is less than a predetermined value, wherein: 
the object is a vehicle; and 
the first object is determined to be identical with the second object, in response to determining that the difference in time-dependent change of a vehicle width of the fusion target is less than the predetermined value”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “determining that the first object detected by the radar device is identical with the second object detected by the imaging device, in response to determining that a difference in time- dependent change of the fusion target is less than a predetermined value, wherein:
the first object is determined to be identical with the second object, in response to determining that the difference in time-dependent change of a vehicle width of the fusion target is less than the predetermined value”.

Regarding independent new claim 10, the art of the record discloses some of the claimed features of “an object recognition apparatus that recognizes an object around an own vehicle, using a radar device and an imaging device”, particularly characterized by: 
“an information combining unit that generates a fusion target by fusing radar-based target information with image-based target information if the object is being detected by the radar device and the imaging device, the radar-based target information being information on a first object detected by the radar device, the image-based target information being information on a second object detected by the imaging device; and 
an identical object determining unit that determines that the first object detected by the radar device is identical with the second object detected by the imaging device, in response to determining that a difference in time-dependent change of the fusion target is less than a predetermined value, wherein 
the identical object determining unit determines that the first object is identical with the second object, in response to determining that the difference in time-dependent change of a position of the fusion target in a lateral direction of the own vehicle is less than the predetermined value”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “an identical object determining unit that determines that the first object detected by the radar device is identical with the second object detected by the imaging device, in response to determining that a difference in time-dependent change of the fusion target is less than a predetermined value, wherein
the identical object determining unit determines that the first object is identical with the second object, in response to determining that the difference in time-dependent change of a position of the fusion target in a lateral direction of the own vehicle is less than the predetermined value”.

In that the dependent claim 11 depends ultimately from allowable, independent claim 10, this dependent claims 11 is allowable for, at least, the reasons for which independent claim 10 is allowable.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daisuke et al. (European Patent Document Publication EP1462823A1) teaches a collision prediction device, method of predicting collision, and computer product;
Tuxen et al. (U.S. Patent Application Publication 2018/0156914A1) teaches a device, system, and method for tracking an object using radar data and imager data;
Mitsutani et al. (U.S. Patent Application Publication 2016/0107643A1) teaches an object recognition apparatus;
Withopf et al. (U.S. Patent Application Publication 2013/0245929A1) teaches a filtering method for sensor data formed by a sensor system for acquiring objects
Tokoro et al. (U.S. Patent Application Publication 2007/0168128A1) teaches a running support system for vehicle;
Krishen et al. (U.S. Patent 5005147A) teaches methods and an apparatus for fusion of data from optical and radar sensors by error minimization procedure;
Izzat et al. (U.S. Patent Application Publication 2017/0242117A1) teaches a method and system that performs low level fusion of Radar or LiDAR data with an image from a camera;
Appia et al. (U.S. Patent Application Publication 2016/0116573A1) teaches a method of generating an alignment matrix for a camera-radar system;
Baba (U.S. Patent Application Publication 2017/0307730A1) teaches a misalignment quantity calculating apparatus determines whether a first object detected by a beam sensor is identical to a second object detected by an image sensor;
Sasabuchi et al. (U.S. Patent Application Publication 2014/0368668A1) teaches a failure-determination apparatus with a radar device, a camera unit and a moving target determination unit;
Sasabuchi et al. (U.S. Patent 8917321B1) teaches a failure-determination apparatus with a radar device, a camera unit and a moving target determination unit;
Harada (U.S. Patent Application Publication 2011/0301845A1) teaches an object recognition device and object recognition method;
Harada (U.S. Patent 8818703B2) teaches an object recognition device and object recognition method;
Dougherty et al. (U.S. Patent 5943476) teaches a method and apparatus for remotely sensing orientation and position of objects;
Miron  (U.S. Patent 5652588) teaches a surveillance system including a radar device and electro-optical sensor stations;
Matsumoto (U.S. Patent 10366295B2) teaches an object recognition apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648